728 So.2d 373 (1999)
COLUMBIA PARK MEDICAL CENTER, INC., Petitioner,
v.
Kevin GIBBS, etc., et al., Respondents.
No. 98-2949.
District Court of Appeal of Florida, Fifth District.
March 26, 1999.
*374 Richard B. Schwamm, James S. Haliczer and Amy D. Shield, of Haliczer, Pettis & White, P.A., Fort Lauderdale, for Petitioner.
H. Clay Parker, IV, of Parker, Burke, Landerman & Parker, P.A., Orlando, for Respondents.
DAUKSCH, J.
This is before the court as a petition for writ of certiorari seeking to have this court quash an order of production of documents for discovery in a lawsuit.
The documents essentially are the same which this court considered in Columbia Park Medical Center, Inc. v. Gibbs, 23 Fla. L. Weekly D2362, 723 So.2d 294 (Fla. 5th DCA 1998), and for that reason, if not for any other, the trial judge has erred, at least, in ordering the production, and respondents' attorney is unmindful of his duty to the court, at least, in again seeking the production. The discovery order quashed in the earlier certiorari proceeding involved a request from an employee of Columbia to produce:
A copy of any documents provided to Drs. Arnold Einhorn and Louis Kantounis outlining privileges currently held at defendant hospital.
The discovery order in this certiorari proceeding involves requests from Drs. Einhorn and Kantounis to produce:
1. Copies of any and all documents provided to you by Columbia Park Medical Center outlining privileges currently held at Columbia Park Medical Center from 1993 to the present.
2. Copies of any and all applications for staff and/or clinical privileges provided by you to Columbia Park Medical Center.
The documents sought are essentially the same. Although sought from different sources, they are privileged and protected from discovery under sections 766.101(5) and 395.0191(8), Florida Statutes.
PETITION GRANTED; ORDER QUASHED; REMANDED.
HARRIS and PETERSON, JJ., concur.